Citation Nr: 0303785	
Decision Date: 03/05/03    Archive Date: 03/18/03	

DOCKET NO.  97-30 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from February 1966 to February 1970.  

This case was previously before the Board of Veterans' 
Appeals (Board) in August 1999.  The Board found that the 
veteran had submitted new and material evidence to reopen his 
previously denied claim of entitlement to service connection 
for low back disability.  The Board then remanded the case 
for further development to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  
Following the requested development, the RO denied the 
veteran's claim of entitlement to service connection for low 
back disability.  Thereafter, the case was returned to the 
Board for further appellate action.  


FINDING OF FACT

The veteran's current low back disability, manifested by 
degenerative changes of the end plates at most levels, began 
in service.  


CONCLUSION OF LAW

The veteran's low back disability, manifested by degenerative 
changes of the end plates at most levels, is the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107(b) (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  That law 
also eliminated the concept of a well- grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that the VA cannot assist in the development of a claim that 
is not well grounded.  38 U.S.C.A. § 5107.  

By virtue of information in the Statement of the Case (SOC); 
the Supplemental Statements of the Case (SSOC's); the Board 
remand in August 1999; and in a January 2002 letter, the 
veteran was notified of the evidence necessary to 
substantiate his claim of entitlement to service connection 
for low back disability.  The totality of the information 
provided to the veteran informed him of what evidence and 
information VA would obtain for him, with specific references 
to such materials as government reports and medical records.  
The RO also explained what information and evidence the 
veteran needed to provide.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  For example, in 
August 1993, the RO requested records from J.J.A., M.D., and 
from the McGinnis, Chiropractic Center.  In March 1996, 
September 1997, and November 1998, the RO requested the 
veteran's treatment records from the VA Medical Center (MC) 
in Columbia, South Carolina.   In October 1999, the RO 
requested that the veteran identify the names, addresses, and 
approximate dates of treatment for all health care providers 
who had treated him for low back disability. 

Evidence received in association with the veteran's claim, 
includes his service medical records; a VA report reflecting 
hospitalization in April 1970; records from J.J.A., M.D., 
reflecting treatment from May 1977 through August 1993; 
private chiropractic treatment records, dated from 
August 1970 through March 1975, and from February 1991 
through March 1991; a private medical record showing 
treatment for mild prostatitis in August 1994; VA medical 
records, reflecting treatment from April 1994 through 
May 2002; records from the Medical University of South 
Carolina, reflecting treatment from August 1995 through 
October 1995; and medical records from the veteran's employer 
reflecting treatment or examination, performed from 
September 1971 through January 1997.  In this regard, it 
should be noted that the veteran has not identified any 
outstanding evidence (which has not been sought by the VA) 
which could be used to support the issue on appeal.  

The RO also had the veteran examined by the VA in August 1970 
and April 2001 to determine the nature and extent of his 
claimed low back disability.  The reports of those 
examinations have been associated with the claims folder.

Finally, the Board notes that in August 1994 and 
January 1999, the veteran had a hearing at the RO before a 
local hearing officer.  In April 1999, he had a hearing at 
the RO before the undersigned member of the Board.  
Transcripts of those hearings have been associated with the 
claims folder.

In light of the foregoing, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  Accordingly, there is no need for further development 
of the evidence in order to meet the requirements of the 
VCAA.  



II.  The Facts

The veteran's service medical records show that, during his 
service entrance examination in February 1966, he responded 
in the negative, when asked if he then had, or had ever had, 
recurrent back pain.  The examination revealed that his spine 
was normal.  

In December 1966, the veteran was treated for a painful right 
side.  There was no dysuria or trauma and no evidence of any 
deficits with respect to the veteran's appendix.  The pain 
was reportedly present primarily when the veteran was 
walking.  The assessment was probable muscle strain.  

In April 1969, the veteran complained of pain in his right 
lower back.  In August 1969, it was noted that he had 
sustained a back injury a few years earlier.  

During the veteran's service separation examination in 
December 1969, he responded in the negative, when asked if 
then had or had ever had back trouble of any kind.  On 
examination, his spine was found to be normal.  

VA medical records show that in April 1970, the veteran was 
hospitalized with a three-week history of complaints of 
frequency and burning and complaints of low back pain 
radiating to the thorax and sometimes to the testes.  At the 
time of his discharge from the hospital, it was noted that he 
had no diagnosis manifested by low back pain.  

In August 1970, the veteran was examined by the VA.  He 
complained of pain in the lower back and groin area, and it 
was noted that he had pain in the lumbar area since a 
tonsillectomy in July 1970.  On examination, his 
cervical-lumbar spine and remainder of the musculoskeletal 
system failed to reveal evidence of any abnormality.  X-rays 
of the lumbosacral spine were normal.  The relevant diagnosis 
was history of low back pain, no disease found.  

Private chiropractic records, received in September 1993, 
show that in August 1970 the veteran reported a 3- to 4-year 
history of low back complaints.  Records, dated in 
April 1975, show treatment for low back problems. 

Records from J.J.A., M.D., received in September 1993, show 
that the veteran was treated from March 1977 to August 1993.  
In February 1989, it was noted that the veteran had probable 
chronic arthritis of the lumbar spine.  In February 1991, he 
was treated for a back sprain.  He reportedly felt pain in 
his right flank while shoveling two weeks earlier.  In 
January 1993, he reported a chronic low backache.

Records from the McGinnis Chiropractic Center, received in 
September 1993, show that in February and March 1991, the 
veteran was treated for complaints of low back pain.  

In April 1994, the veteran had a hearing before a local 
hearing officer at the RO.  He reported that when he entered 
service, he did not have any back disability.  He noted that 
his military occupational specialty in service was in the 
artillery and that it involved heavy physical labor.  He 
stated that he initially injured his back in service in 1966 
when working on a 55-millimeter Howitzer.  He stated that the 
initial injury also involved some pain on the right side.  He 
stated that following the injury, the pain had been 
consistently in the same area.  

In August 1994, the veteran was treated by a private medical 
practitioner primarily for genitourinary complaints.  It was 
noted that he had low back pain which radiated into his 
groin.  

VA medical records, dated from April 1994, to May 2002, show 
that the veteran continued to be treated for complaints of 
low back pain.  In October 1994, it was noted that he had 
chronic right flank pain and a history of bladder symptoms.  
An MRI, reportedly done in May 1996, revealed a large 
posterior osteophyte at L1-L2 displacing the conus 
posteriorly to the left with a probable right herniated disc 
at L1-L2 compromising the neural foramina and a mild disc 
bulge at L4-L5.  In September 1996, it was noted that he had 
a several-year history of low back pain with right side 
radiation into the groin.  He reported that intermittently, 
such pain occurred bilaterally.  Magnetic resonance imaging 
(MRI) revealed an osteophyte with mild encroachment on the 
right at the L1 nerve root.  The assessment was low back 
pain, and the veteran was to have a follow-up appointment in 
six months.  The examiner did not feel that the veteran 
needed surgery at that time, and noted that the veteran's 
symptoms were minimal.  

During VA treatment in March 1997, an MRI revealed a right L1 
nerve root with a small amount of disc material and 
osteophyte creating stenosis.  The following month, the 
veteran had epidural steroid injection for pain.  In 
March 1997, following treatment at the pain clinic, the 
assessment was lumbar radiculitis and herniated nucleus 
pulposus at L1-L2.  In April 1997, the relevant impression 
was right L1-L2 nerve root irritation compatible with a CT 
and physical findings.  X-rays of the lumbar spine, taken 
later in April 1997, were negative.  A CT of the lumbar 
spine, performed the following day, revealed mild facet 
arthropathy at L3-L4; a mild central disc bulge which abutted 
L4-L5 but did not distort the thecal sac; and facet 
arthropathy at L4-L5.  In June 1997, during a neurosurgical 
consultation, it was noted that the veteran had received two 
epidural injections with minimal relief.  The report of his 
MRI was reviewed again, and the examiner did not feel that 
there was an operative lesion to explain the veteran's 
symptoms.  Shortly thereafter, during treatment in the pain 
clinic, the relevant diagnoses were chronic low back pain 
with radiation; history of a herniated disc; myofascial pain; 
and degenerative joint disease.  In December 1997, during a 
follow-up consultation with the Neurosurgical Service, the 
examiner noted that the CT of April 1997 had revealed no 
evidence of stenosis, a herniated nucleus pulposus, or 
foraminal impingement.  The assessment was mechanical back 
pain.  In December 1998, the diagnosis was chronic back pain, 
rule out somatization.  

In January 1999, the veteran had a hearing at the RO before a 
local hearing officer.  He reiterated that at the time of 
entry in service, he was found to be physically fit.  He 
stated that, when he had initially injured his back in 
service, the primary manifestation was muscle spasms.

In April 1999, the veteran had a hearing at the RO before the 
undersigned member of the Board.  He reiterated that at the 
time of his entry on active duty, he was found to be 
physically qualified.  He also reported that he had injured 
his back in service while working with a 155-millimeter 
artillery piece.  He stated that he had mentioned such injury 
at the time of his employment examination in the early 
1970's. 

During a VA neurologic consultation in April 1999, it was 
noted that the veteran had degenerative joint disease of the 
lumbosacral spine.  In November 1999, an imaging study 
revealed a density projecting over the right iliac wing, 
thought to be an injection granuloma or bone island.  Other 
etiologies were not excluded.  In November 1999, X-rays 
showed degenerative joint disease, degenerative disc disease 
at L5-S1 with spasm and a spur at L3-L4. 

Medical records from the veteran's employer, received in June 
1999, show that the veteran received treatment from 
September 1971 through January 1997.  From July 1985 through 
October 1991, he was treated for complaints of pain on the 
right side of his back.  In February 1991, the diagnosis was 
back sprain.  

In April 2001, the veteran underwent a VA orthopedic 
examination.  He reported that he was an artillery man in 
service and that he had injured his back lifting some heavy 
machinery.  At the time of the examination, he complained of 
low back pain, greater on the right side.  He stated that 
that was a chronic problem and that pain occasionally went 
into his legs.  He was not taking any medication and had 
reportedly not tried any physical therapy.  He did not feel 
that he was limited in any of his activities of daily living 
due to his back pain.  

On examination, the veteran had full flexion and extension in 
left and right lateral bending of the lumbosacral spine.  The 
veteran pointed to being tender to palpation at the 
lumbosacral junction.  Straight leg raising was negative, 
bilaterally, and deep tendon reflexes were two plus and 
symmetrical.  The veteran had no focal and motor sensory 
deficits in either lower extremity and no clonus.  Babinski's 
sign was down-going.  He could heel and toe walk without any 
problems and perform a heel-toe reciprocating gait, as well.  
The dorsalis pedis pulse was two plus.  The examiner stated 
that he reviewed the Board's remand, as well as the veteran's 
claims file in its entirety.  He concluded that the veteran's 
possible diagnosis of all the problems he had was some 
mechanical low back pain.  The examiner concluded that from 
what the veteran told him, it was as likely as not that the 
veteran was injured in service.  

III.  Analysis

The veteran seeks entitlement to service connection for low 
back disability.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Even if the disease at 
issue is initially diagnosed after the veteran's discharge 
from service, service connection may still be granted when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A de novo review of the record discloses that in service, the 
veteran complained of low back pain on two occasions, 
including pain into his right flank.  Although no spinal 
disability was reported at the time of his separation from 
service, he continued to complain of low back pain during VA 
hospitalization in April 1970 and during a VA examination in 
August 1970.  Again, however, no chronic back disability was 
identified.  Thereafter, the veteran went for a period of 
many years where there were no recorded complaints of low 
back disability.  Indeed, low back complaints were not 
clinically recorded again until the mid-1980's.  Since that 
time, he has continued to complain of low back pain radiating 
into his right side; and the most recent X-rays show that he 
has degenerative changes at the end plates of most levels of 
the lumbar spine.  The veteran's back symptoms have been 
consistent since service, as have been his statements as to 
the origins of the symptoms.  He has repeatedly reported that 
he suffered a back injury in service in 1966 while working 
with a piece of field artillery.  Moreover, the most recent 
examiner found that the veteran's back complaints, which he 
diagnosed as mechanical low back pain, were the result of the 
inservice injury.  Although the examiner reported that his 
conclusion was based on the veteran's statement, the Board 
notes that he reviewed the veteran's entire claims folder and 
the remand of August 1999.  He did not, however, indicate 
that the veteran's account was in any way inconsistent with 
his review.  Therefore, the evidence is at least in equipoise 
with respect to the veteran's appeal.  That is, the evidence 
for and against his claim is in relative balance.  Under such 
circumstances, all reasonable doubt must be resolved in favor 
of the veteran in accordance wityh the provisions of 
38 U.S.C.A. § 5107(b).  Accordingly, the the evidence 
establishes that the veteran's low back disability, 
manifested primarily by degenerative changes of the end 
plates, is the result of a back injury in service, and the 
grant of service connection is warranted.  




ORDER

Entitlement to service connection for low back disability, 
manifested primarily by degenerative changes of the end 
plates, is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

